     Case: 1:17-cv-00155-TSB Doc #: 35 Filed: 08/17/21 Page: 1 of 17 PAGEID #: 754




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

    NICOLE STOUT,                                :       Case No. 1:17-cv-155
                                                 :
          Plaintiff,                             :       Judge Timothy S. Black
                                                 :
    vs.                                          :
                                                 :
    BERRY INSURANCE GROUP,                       :
                                                 :
           Defendant.                            :

ORDER (1) DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
 (Doc. 19); (2) GRANTING IN PART PLAINTIFF’S MOTION TO STRIKE (Doc.
30); and (3) GRANTING PLAINTIFF’S MOTION FOR LEAVE TO FILE A SUR-
                             REPLY (Doc. 30)

          This civil case is before the Court on Defendant Berry Insurance Group’s motion

for summary judgment (Doc. 19), and the parties’ responsive memoranda (Docs. 25, 26,

30-2). Also pending before the Court is Plaintiff Nicole Stout’s motion to strike and

leave to file a sur-reply (Doc. 30), and the parties’ responsive memoranda (Docs. 33, 34).

                                     I. BACKGROUND 1

          Stout was hired as a Personal Lines Assistant at Berry on May 11, 2015. (Doc. 27

at ¶ 1). Her responsibilities included reviewing renewal listings to determine if a client

needed to be notified of any upcoming changes to their insurance policy. (Id.) Upon

1
  This Court’s Standing Order Governing Civil Motions for Summary Judgment requires the
moving party to submit a proposed undisputed statement of facts with the moving party’s
opening brief. Berry did not do this. After Stout filed her response in opposition with her
statement of disputed facts (Doc. 25-2) pursuant to this Court’s Standing Order, Berry then filed
a notice with its proposed statement of undisputed facts. (Doc. 27). Stout, as part of her motion
for leave to file a sur-reply, provided a response to that statement. (Doc. 30-3). Accordingly, the
Court’s statement of facts set forth in this Order incorporates the material facts undisputed by the
parties from those filings.
  Case: 1:17-cv-00155-TSB Doc #: 35 Filed: 08/17/21 Page: 2 of 17 PAGEID #: 755




receipt of an expiration report, it was Stout’s responsibilities to inform the customer if

their premium was increasing above a certain percentage. (Id.) Stout also was

responsible for processing lapse notices in order to contact customers whose policies

were in danger of lapsing. (Id.)

       On May 21, 2015, ten days after Stout was hired by Berry, Stout received an email

from Jenny Baumgartner, Operations Manager at Berry, informing Stout of errors with

her work. (Id. at ¶ 3). Stout acknowledged these mistakes, writing back: “I apologize for

the errors, I was doing it how Laura had shown me, the caps was my own doing though.

I have printed this email and will use it as a reference when I am working on them later

today.” (Id.; see also Doc. 16-3 at PageID 231). On June 16, 2015, Stout was informed

of another mistake she had made; Stout had attached an incorrect policy to a client’s

renewal. (Id. at ¶ 4). Based on the undisputed facts, Stout did not receive any

communication about mistakes or errors in work throughout the remainder of the summer

of 2015. (See generally, id.)

       In August 2015, Stout was required to take medical leave to undergo brain

surgery. (Id. at ¶ 14). Stout provided Berry with necessary information about her

medical condition to support her leave, and also informed Berry she would need to take

leave in the future to attend medical appointments. (Id.) Stout returned to work a few

weeks after her surgery. (Id. at ¶ 15).

       As part of Stout’s employment, Stout was responsible for completing coursework

to obtain an agent’s license. (Id. at ¶ 2). Stout understood that it was important to

ultimately receive her license. (Id.) Berry paid for Stout’s training and provided days off


                                              2
  Case: 1:17-cv-00155-TSB Doc #: 35 Filed: 08/17/21 Page: 3 of 17 PAGEID #: 756




to complete coursework. (Id.) Stout took a licensing exam in September (shortly after

her brain surgery) and November 2015; however, failed on both occasions. (Id.) Stout

passed the exam on February 26, 2016.

       On November 17, 2015, Stout received her first audit from Aimee Meredith,

Senior Personal Risk Specialist, citing issues with her processing of certain accounts. (Id.

at ¶ 5; see Doc. 16-3 at PageID 237). On December 21, 2015, Meredith audited Stout

again, stating she had come across renewals not processed correctly. (Doc. 16-3 at

PageID 238). On January 6, 2016, Meredith emailed Stout with additional errors. (Id. at

PageID 240). Meredith stated that Berry had lost a few accounts, and she “[could] not be

certain that calling the Insured would have helped save the account but it is very

important that we are completing the correct procedures on every account.” (Id.) On

January 26, 2016, Meredith audited Stout’s work again, pointing to incorrect accounts.

(Id. at PageID 241). In that email, Meredith told Stout that: “The process for the majority

of accounts I have reviewed are correct[,] but I did catch a couple of things.” (Id.).

       On February 25, 2016, Stout provided Berry with a letter from her doctor

explaining the need for upcoming treatment related to her medical condition. (Doc. 25-2

at ¶ 3). That same day, Meredith performed another audit of Stout’s work, emailing her

the following day with a list of account errors. (Doc. 27 at ¶ 12; see also Doc. 16-3 at

PageID 243). Also that following day, on February 26, 2016, Stout was terminated from

her employment with Berry, with Berry citing continued errors in her performance.

(Doc. 25-2 at ¶ 13).




                                             3
  Case: 1:17-cv-00155-TSB Doc #: 35 Filed: 08/17/21 Page: 4 of 17 PAGEID #: 757




       Following her termination, Stout filed the instant action, alleging (1) disability

discrimination under federal and state law; and (2) retaliation under federal and state law.

(Doc. 1). Berry moves for summary judgment on both claims.

                                II. MOTION TO STRIKE

       As an initial matter, the Court discusses Stout’s motion to strike (Doc. 30) the

second affidavit of Jennifer Baumgartner (Doc. 26-1). This second affidavit is attached

to Berry’s reply in support of summary judgment. (Doc. 26). In this affidavit,

Baumgartner discusses Berry’s audits of other Personal Lines Assistants in an effort to

show that its audits of Stout were not a pretext for discriminatory termination. (Doc. 26-

1). Stout argues that this affidavit must be stricken because it contradicts Baumgartner’s

deposition testimony. (Doc. 30).

       Federal Rule of Civil Procedure 12(f) provides that, upon motion, “the court may

order stricken from any pleading an insufficient defense or any redundant, immaterial,

impertinent, or scandalous matter.” Striking an affidavit or a portion thereof lies in the

trial court’s sound discretion. Aerel S.R.L. v. PCC Airfoils, LLC, 448 F.3d 899, 906 (6th

Cir. 2006). Rule 56(e) requires that “[s]upporting and opposing affidavits shall be made

on personal knowledge, shall set forth such facts as would be admissible in evidence, and

shall show affirmatively that the affiant is competent to testify to the matters stated

therein.” Fed. R. Civ. P. 56(e). These requirements are mandatory. See also Harrah’s

Entm’t Inc. v. Ace Am. Ins. Co., 100 F. App’x 387, 394 (6th Cir.2004) (“It is well settled

that courts should disregard conclusions of law (or ‘ultimate fact’) found in affidavits

submitted for summary judgment.”); Sperle v. Mich. Dep’t of Corr., 297 F.3d 483, 495


                                              4
  Case: 1:17-cv-00155-TSB Doc #: 35 Filed: 08/17/21 Page: 5 of 17 PAGEID #: 758




(6th Cir.2002) (affidavit must be based on personal knowledge, not hearsay or

inadmissible evidence). Affidavits that do not satisfy the requirements of Rule 56(e) are

subject to motions to strike. Reddy v. Good Samaritan Hosp. & Health Ctr., 137 F. Supp.

2d 948, 954 (S.D. Ohio 2000).

       Moreover, “[a] party may not create a factual issue by filing an affidavit, after a

motion for summary judgment has been made, which contradicts her earlier deposition

testimony.” Reid v. Sears, Roebuck & Co., 790 F.2d 453, 460 (6th Cir. 1986). When

faced with a request to strike a post-deposition affidavit, this Court “must first determine

whether the affidavit directly contradicts the nonmoving party’s prior sworn testimony.”

Aerel, S.R.L, 448 F.3d at 908. If such a contradiction is found, this Court must strike the

affidavit “unless the party opposing [] provides a persuasive justification for the

contradiction.” Id. If there is no direct contradiction, the district court “should not strike

or disregard that affidavit unless the court determines that the affidavit constitutes an

attempt to create a sham fact issue.” Id. (citation omitted).

       Stout contends that Baumgartner’s second affidavit contradicts her deposition

testimony. During her deposition, Baumgartner testified to the following:

              Q: How is the performance of a personal lines assistant
              measured?

              A: It is measured in a few different ways. We perform audits
              on employees as well as just making sure that the volume of
              their work is being completed in a timely manner.

              Q: Are all employees audited?

              A: Yes.



                                              5
  Case: 1:17-cv-00155-TSB Doc #: 35 Filed: 08/17/21 Page: 6 of 17 PAGEID #: 759




              Q: All right. How often are aud -- the audits conducted?

              A: Very regularly within the first year of employment. Um,
              after that, it gets a little more sparse.

              Q: Okay. When you say regularly, is -- are we talking once a
              month? Once every two weeks?

              A: Depends on the employee, how many mistakes are caught
              in the audits. If there’s continuous mistakes being made, the -
              - the more the audits occur.

(Doc. 18, Baumgartner Dep. at 48:23–49:15, PageID 420–21). In her affidavit,

Baumgartner avers that:

              Berry insurance has not received any customer complaints
              related to the work of Kim Bolin[, the current personal lines
              assistant]. She passed her licensing exam on the first attempt,
              and we have not had any issues with her work performance.
              As a result, there have not been any audits performed on Ms.
              Bolin.

(Doc. 26-1 at ¶ 6). Stout contends the Court should strike Baumgartner’s affidavit based

on these contradictory statements. (Doc. 30 at 3–5).

       Berry argues these are not contradictory statements, but rather Baumgartner is

supplementing her deposition testimony. (Doc. 33 at 3). Berry argues that Baumgartner

further testified at her deposition that she was not responsible for deciding who and when

to audit, being the responsibility of Meredith. (Id. at 3–4). And, because Meredith

testified that there was no regular way to audit an employee, Baumgartner’s deposition

testimony does not contradict prior evidence. (Id. at 4).

       The Court declines to strike the entirety of Baumgartner’s second affidavit. The

Court does, however, strike Paragraph 6 of Baumgartner’s second affidavit. This



                                             6
    Case: 1:17-cv-00155-TSB Doc #: 35 Filed: 08/17/21 Page: 7 of 17 PAGEID #: 760




paragraph directly contradicts Baumgartner’s deposition testimony. Baumgartner, in

clear terms, testified at her deposition that all employees are audited. Although

Baumgartner then discusses the regularity of audits, her second affidavit directly

contradicts her statement that all employees are audited because she avers that a specific

Berry employee was never audited. 2

       Accordingly, Stout’s motion to strike is GRANTED IN PART and DENIED IN

PART. Paragraph 6 of Baumgartner’s second affidavit is hereby STRICKEN.

                   III. MOTION FOR LEAVE TO FILE SUR-REPLY

       As a second initial matter, the Court considers Stout’s request for leave to file a

sur-reply. Stout requests leave: (1) to reply to Berry’s statement of proposed undisputed

facts, presented for the first time with its reply; and (2) to respond to the new facts and

legal arguments presented for the first time in Berry’s reply. (Doc. 30). Berry does not

oppose Stout responding to its untimely statement of proposed undisputed facts. Berry,

however, contends that the facts and arguments in its reply are not new, thus any new

legal arguments presented by Stout in a sur-reply should be denied. (Doc. 33).

       The Local Civil Rules permit the filing of a motion and memorandum in support, a

memorandum in opposition, and a reply memorandum. S.D. Ohio Civ. R. 7.2(a)(1), (2).

“No additional memoranda beyond those enumerated will be permitted except upon leave

2
  The Court is also unpersuaded by Berry’s argument that Baumgartner’s second affidavit is
supplementing Meredith’s testimony and that the Court should weigh Meredith’s testimony
regarding audits more favorably because Baumgartner testifies that audits are Meredith’s
responsibility. First, the analysis of whether to strike a post-deposition affidavit is whether the
affidavit contradicts that specific witness’s prior testimony, not the evidence as a whole. Second,
weighing the credibility of the audit testimony of Baumgartner versus Meredith is not the
province of this Court, it is the province of the jury.

                                                7
  Case: 1:17-cv-00155-TSB Doc #: 35 Filed: 08/17/21 Page: 8 of 17 PAGEID #: 761




of court for good cause shown.” S.D. Ohio Civ. R. 7.2(a)(2). Generally, “good cause”

exists where the reply brief raises new grounds that were not included in movant’s initial

motion. NCMIC Insurance Co. v. Smith, 375 F. Supp. 3d 831, 836 (S.D. Ohio 2019); see

also Seay v. Tennessee Valley Auth., 339 F.3d 454, 481 (6th Cir. 2003) (generally a court

will grant leave to file a sur-reply “[w]hen new submissions and/or arguments are

included in a reply brief, and a non-movant’s ability to respond to the new evidence has

been vitiated.”).

       Here, for the first time on reply, Berry argues that its audit process was not a

pretext for Stout’s alleged discrimination. (Doc. 26 at 7). Berry discusses its audit

process, the auditing of specific employees, and attaches the Baumgartner Affidavit,

discussed supra, to support its arguments that the audit leading to Stout’s termination was

not pretextual, and that the audit process cannot create a genuine dispute of fact. Stout

should be given the opportunity respond to this new information and the facts presented

by Baumgartner in her second affidavit.

       Accordingly, the motion for leave to file a sur-reply is GRANTED. The Court

will consider Stout’s sur-reply, attached to her motion for leave (Doc. 30-2), for purposes

of this Order.

                      IV. MOTION FOR SUMMARY JUDGMENT

       A.        Standard of Review

       A motion for summary judgment should be granted if the evidence submitted to

the Court demonstrates that there is no genuine issue as to any material fact, and that the

movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c). See Celotex


                                              8
  Case: 1:17-cv-00155-TSB Doc #: 35 Filed: 08/17/21 Page: 9 of 17 PAGEID #: 762




Corp. v. Catrett, 477 U.S. 317, 322 (1986); Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 247–48 (1986). The moving party has the burden of showing the absence of

genuine disputes over facts which, under the substantive law governing the issue, might

affect the outcome of the action. Celotex, 477 U.S. at 323. All facts and inferences must

be construed in a light most favorable to the party opposing the motion. Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

       A party opposing a motion for summary judgment “may not rest upon the mere

allegations or denials of his pleading, but . . . must set forth specific facts showing that

there is a genuine issue for trial.” Anderson, 477 U.S. at 248.

       B.     Analysis

       Berry moves for summary judgment on both of Stout’s claims: (1) disability

discrimination under the Americans with Disabilities Act and Ohio law; and (2)

retaliation under the ADA and Ohio law. Disability claims under state and federal law

are analyzed on the same basis. Johnson v. JPMorgan Chase & Co., 922 F. Supp. 2d

658, 666 n.6 (S.D. Ohio 2013); Esparza v. Pierre Foods, 923 F. Supp.2d 1099, 1104

(S.D. Ohio 2013). Accordingly, the Court analyzes the state and federal claims together.

              1.     Disability Discrimination Claim

       Disability discrimination claims follow the familiar burden-shifting analysis

delineated by the United States Supreme Court in McDonnell Douglas Corp. v. Green,

411 U.S. 792 (1973). The burden is initially on a plaintiff employee to provide a prima

facie case for discrimination. Id. at 802. To establish a prima facie case of disability

discrimination under the ADA, Stout must show that (1) she is disabled; (2) she is


                                              9
  Case: 1:17-cv-00155-TSB Doc #: 35 Filed: 08/17/21 Page: 10 of 17 PAGEID #: 763




otherwise qualified for the position, with or without reasonable accommodation; (3) she

suffered an adverse employment decision; (4) the employer knew or had reason to know

of the plaintiff's disability; and (5) similarly situated non-disabled employees were treated

more favorably. Gamble v. JP Morgan Chase & Co., 689 Fed. App’x. 397, 402 (6th Cir.

2017). If the plaintiff does so, the burden shifts to the employer to produce evidence of a

legitimate, nondiscriminatory reason for its actions. McDonnell, 411 U.S. at 802. If the

employer does so, then the burden shifts back to the plaintiff to demonstrate that the

employer’s offered nondiscriminatory reasons for acting were merely pretext for

discrimination. See id. at 802–03.

       Here, the parties only argue the third shift of the McDonnell Douglas framework:

whether Berry’s nondiscriminatory reason for terminating Stout’s employment (her job

performance) was merely a pretext for discrimination. Thus, for the purposes of this

Order, the Court considers the first two shifts undisputed.

       A plaintiff may establish that a reason for termination is pretextual “by showing

that the proffered reason (1) has no basis in fact, (2) did not actually motivate the

defendant’s challenged conduct, or (3) was insufficient to warrant the challenged

conduct.” Dews v. A.B. Dick Co., 231 F.3d 1016, 1021 (6th Cir. 2000). The Sixth

Circuit, however, stresses, that these factors serve only as a tool to assist the court in

addressing the ultimate inquiry: “did the employer fire the employee for the stated reason

or not?” Chen v. Dow Chem. Co., 580 F.3d 394, 400 n.4 (6th Cir. 2009).




                                              10
    Case: 1:17-cv-00155-TSB Doc #: 35 Filed: 08/17/21 Page: 11 of 17 PAGEID #: 764




        Stout asserts various arguments and facts in support of pretext; however, the Court

finds her arguments fall into two main categories: (1) showing pretext through Berry’s

dissimilar treated of Stout; and (2) temporal proximity combined with other evidence.

        The Court first considers Stout’s argument that she was treated differently than

other non-disabled employees. To establish such pretext, the plaintiff demonstrates that:

(1) she was treated differently than a non-protected employee, and (2) “that he or she is

similarly situated to the non-protected employee in all relevant respects.” Clayton v.

Meijer, Inc., 281 F.3d 605, 611 (6th Cir. 2002) (citing Ercegovich v. Goodyear Tire &

Rubber Co., 154 F.3d 344, 353 (6th Cir. 1998) (emphasis in original).

        Stout argues that Berry performed targeted audits of her work, treating her

differently than other employees. Although Berry employees testified that they audited

employees to check their work, throughout the course of this litigation, Berry could only

point to the auditing of one other employee, Tiffany Estridge. (Doc. 25 at 6). And,

compared to the results of Estridge’s audits, Stout contends her error rate was less than

Estridge, yet Estridge was promoted and was not audited again. (Id. at ¶ 7).

        Berry, via the second Baumgartner affidavit and Meredith’s testimony, attempts to

show that, in reality, not all employees are audited, only those with performance issues. 3

(Doc. 26-1). Moreover, although other employees may not have been audited in the same

manner as Stout, other employees received reviews. (Doc. 26 at 8). Berry also suggests

3
 Changing explanations may also support a finding of pretext. Merendo v. Ohio
Gastroenterology Grp., Inc., No. 2:17-CV-817, 2019 WL 955132, at *12 (S.D. Ohio Feb. 27,
2019) (citing Tinker v. Sears, Roebuck & Co., 127 F.3d 519, 523 (6th Cir. 1997)) (“Inconsistent
or contradictory statements from an employer could cast doubt on the employer's motivation,
giving rise to an inference of pretext.”)

                                              11
  Case: 1:17-cv-00155-TSB Doc #: 35 Filed: 08/17/21 Page: 12 of 17 PAGEID #: 765




Estridge and Stout are not similarly situated because Estridge passed her licensing exam,

began training to be an account manager, her performance improved, and Berry never

received complaints about Estridge’s work. (Id.) Berry also argues that Estridge’s errors

occurred in the few months of employment, providing no weight to that evidence. Thus,

Berry contends that Stout was audited because of continued errors and performance

issues, and Berry’s treatment of Stout was not related to her medical condition.

       Although Berry attempts to show that Stout was not treated differently than other

employees and that Stout and Estridge are not similarly situated, there are factual disputes

contained in this analysis. Baumgartner and Meredith both provide testimony about

Berry auditing its employees to ensure performance. However, Stout disputes this by

pointing to the fact that Berry only produced evidence of auditing her and Estridge. And,

even comparing Stout and Estridge, both Personal Lines Assistants audited by Berry,

Stout argues she was treated less favorably than Estridge.

       In sum, these facts show a genuine dispute concerning Berry’s treatment of Stout

compared to similarly situated, nonprotected employees. And, viewing the evidence in

light most favorable to Stout, Berry’s dissimilar treatment could evidence pretext.

       Temporal proximity combined with other evidence also supports a finding of

pretext. The Sixth Circuit “is clear that temporal proximity cannot be the sole basis for
                                                                              ---
finding pretext.” Donald v. Sybra, Inc., 67 F.3d 757, 762 (6th Cir. 2012) (citing Skrjanc

v. Great Lakes Power Service Co., 272 F.3d 309, 317 (6th Cir. 2001) (“temporal

proximity is insufficient in and of itself to establish that the employer’s

nondiscriminatory reason for discharging an employee was in fact pretextual”))


                                              12
  Case: 1:17-cv-00155-TSB Doc #: 35 Filed: 08/17/21 Page: 13 of 17 PAGEID #: 766




(emphasis added). However, the Sixth Circuit has found that “‘suspicious timing is a

strong indicator of pretext when accompanied by some other, independent evidence.’”

Id. (citing Bell v. Prefix, Inc., 321 Fed. App’x 423, 426 (6th Cir. 2009)).

       In this case, temporal proximity is a contributing factor. Stout argues that Berry

terminated her employment one day after Stout informed Baumgartner, providing a

doctor’s note, that she would need to take additional leave time for medical visits to

receive treatment for her condition. (Doc. 25-2 at ¶ 3). Thus, the February 25th audit was

performed to find a reason to terminate her. Stout also contends that, despite Berry’s

practice of auditing new employees, she was not audited until after she underwent brain

surgery and started taking medical leave, over six months into her employment. (Id.)

Then, after her brain surgery and after updating Berry on her medical condition, her

audits increased.

       Stout also evidences that Berry never informed Stout that she was not meeting

expectations. (Id. at ¶ 4; Doc. 25 at 14). If anything, Stout’s performance was equal to

that of other employees in the same position and satisfactory. (Doc. 25-2 at ¶ 6).

Moreover, if Berry was having issues with Stout’s work, Berry did not follow its

handbook with respect to giving Stout performance reviews. (Id. at ¶ 5). Thus, the

temporal proximity, combined with other evidence cited by Stout, demonstrate Berry’s

proffered reason for terminating Stout is pretext.

       Based on the foregoing, a reasonable juror could find that Berry’s non-

discriminatory explanation pretextual. Berry’s motion for summary judgment on Stout’s

disability discrimination claim is DENIED.


                                             13
    Case: 1:17-cv-00155-TSB Doc #: 35 Filed: 08/17/21 Page: 14 of 17 PAGEID #: 767




               2.      Retaliation Claim

        Stout’s retaliation claims falls under the same burden shifting analysis: (1) Stout

must prove a prima facie case of discrimination; (2) Berry must then offer a legitimate,

nondiscriminatory reason for its action; and (3) Stout then must prove the Berry’s

purported reason is a pretext. Gribcheck v. Runyon, 245 F.3d 547, 550 (6th Cir. 2001)

(applying McDonnell Douglas framework to retaliation claim). “A prima facie case of

retaliation has four elements: 1) the plaintiff engaged in legally protected activity; 2) the

defendant knew about the plaintiff’s exercise of this right; 3) the defendant then took an

employment action adverse to the plaintiff; and 4) the protected activity and the adverse

employment action are causally connected.” Id. (citing Wrenn v. Gould, 808 F.2d 493,

500 (6th Cir. 1987)). The Sixth Circuit has characterized this as “low hurdle.” Id. at 551.

        Berry only makes one argument as to why Stout’s retaliation claim must fail as a

matter of law. 4 Berry argues that Stout cannot satisfy the fourth prong: causal connection

between Stout’s protected activity (requesting medical accommodation) and the adverse

action (her termination). (Doc. 19 at 15). Berry argues that there can be no causal

connection because Berry could have terminated Stout after any of her mistakes; thus,

Berry had no retaliatory motive. (Id.). In sum, Berry is arguing there was no causal

connection because it had a legitimate reason for terminating her employment.




4
  Berry, for the first time on reply, attempts to argue the burden-shifting framework. As with the
disability discrimination claim, there are genuine disputes of facts related to Berry’s pretext, and
this argument fails.



                                                14
  Case: 1:17-cv-00155-TSB Doc #: 35 Filed: 08/17/21 Page: 15 of 17 PAGEID #: 768




       Berry’s analysis misapplies the McDonnell Douglas burden-shifting framework.

Berry’s purported nondiscriminatory and legitimate reason for terminating Stout plays no

part in Stout’s prima facie case of retaliation. “A plaintiff may demonstrate the causal

connection by the proximity of the adverse employment action to the protected activity.”

Gribcheck, 245 F.3d at 551. “‘Where an adverse employment action occurs very close in

time after an employer learns of a protected activity, such temporal proximity between

the events is significant enough to constitute evidence of a causal connection for the

purposes of satisfying a prima facie case of retaliation.’” Bennett v. Bd. of Educ. of

Washington Cty. Joint Vocational Sch. Dist., 785 F. Supp. 2d 678, 686 (S.D. Ohio 2011)

(quoting Mickey v. Zeidler Tool & Die Co., 516 F.3d 516, 525 (6th Cir.2008)).

       Here, Stout updated Berry on February 25 of her medical condition and notified

Berry, with a doctor’s note, that she would need to take leave to attend medical

appointments. Stout was terminated the following day. “Time spans between protected

activity and retaliatory action significantly longer than the single day alleged by the

Plaintiff have been held to be sufficient standing alone to support a plaintiff’s prima facie

case of retaliation.” Id. at 687 (collecting cases). This temporal proximity raises the

inference that Stout’s notice to Berry was likely the reason for her termination.

       Accordingly, Berry’s lone argument against Stout’s retaliation claim – that she

cannot establish the causal connection of her prima facie case – fails. Berry’s motion for

summary judgment on Stout’s retaliation claim (Count II) is DENIED.




                                             15
  Case: 1:17-cv-00155-TSB Doc #: 35 Filed: 08/17/21 Page: 16 of 17 PAGEID #: 769




              3.     After-Acquired Evidence

       Berry last argues that, should the Court deny its motion for summary judgment,

the Court should provide an order, limiting Stout’s damages based on after-acquired

evidence. Berry states that, at Stout’s deposition, it learned that Stout lied on her

employment application; and, had Berry known this, it never would have hired Stout.

       Under the after-acquired evidence doctrine, evidence of an employee’s misconduct

that comes to light after the employee’s termination may constitute an independent

ground for termination and bar damages against the former employer. McKennon v.

Nashville Banner Pub. Co., 513 U.S. 352, 362-63 (1995). Where the former employer

demonstrates that an employee would have been terminated anyway had the employer

known of the wrongful conduct by the employee, the employee’s damages are limited

from the time of the unlawful, discriminatory discharge to the date the employer learned

of the misconduct. Id. at 361-62. An employer relying on after-acquired evidence of

wrongdoing must establish: (1) that the wrongdoing in fact occurred; and, (2) that the

wrongdoing was of such severity that the employee in fact would (not could) have been

terminated. See Wehr v. Ryan's Family Steak Houses, Inc., 49 F.3d 1150, 1154 n.5 (6th

Cir. 1995) (internal quotation and citation omitted).

       The Court finds this a determination of fact, which is the province of the jury.

Oster v. Huntington Bancshares Inc., No. 2:15-CV-2746, 2017 WL 2215462, at *23

(S.D. Ohio May 19, 2017) (denying summary judgment on after-acquired evidence

because issues of fact). Accordingly, Berry’s request for an order limiting Stout’s

damages based on after-acquired evidence is DENIED.


                                             16
  Case: 1:17-cv-00155-TSB Doc #: 35 Filed: 08/17/21 Page: 17 of 17 PAGEID #: 770




                                 IV. CONCLUSION

        Based upon the foregoing, Defendant Berry Insurance Company’s motion for

summary judgment (Doc. 19) is DENIED. Plaintiff Stout’s motion to strike (Doc. 30) is

GRANTED IN PART and DENIED IN PART. Plaintiff Stout’s motion for leave to

file a sur-reply (Doc. 30) is GRANTED.

        IT IS SO ORDERED.

Date:    8/17/2021                                        s/Timothy S. Black
                                                        Timothy S. Black
                                                        United States District Judge




                                          17
